Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2019

                                       No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as next friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                           Appellant

                                                 v.

   LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                              Ranches, Inc.,
                               Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER
        The trial court clerk’s request for additional time to file the clerk’s record is granted. We
order the trial court clerk, Margarita A. Esqueda, to file the clerk’s record by August 23, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court